Citation Nr: 1528377	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
 
The Veteran testified before the undersigned at a March 2015 videoconference hearing, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred in service.

2.  On March 25, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues of entitlement to service connection for bilateral hearing loss and entitlement to an increased disability evaluation for PTSD is requested.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for withdrawal of the issues of entitlement to service connection for bilateral hearing loss and entitlement to an increased disability evaluation for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In the instant case, the Veteran is seeking entitlement to service connection for bilateral tinnitus, which he has asserted is due to acoustic trauma from firearms, mortars and other explosive, helicopters, and diesel engines during his active service, particularly while deployed in Southwest Asia during the Persian Gulf War.  The Veteran testified at his videoconference hearing that he developed tinnitus during his active service, but did not report it because there is no treatment for the condition.

The Veteran's service personnel records show that his military occupational specialty (MOS) was a rifleman and his decorations include the Combat Action Ribbon, as well as a Rifle Marksman Badge.  Accordingly, exposure to hazardous noise is conceded.  Furthermore, the Board finds the Veteran's testimony that he first experienced tinnitus in service and that the condition has continued since than to be credible and consistent with the circumstances of his service.  Accordingly, entitlement to service connection for tinnitus is granted.  

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal of the issues of entitlement to service connection for hearing loss and entitlement to an increased disability evaluation for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

Entitlement to service connection for tinnitus is granted.  

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to an increased disability evaluation for PTSD is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


